            Case 2:20-bk-05838-FMD          Doc 32     Filed 06/21/21     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION

 IN RE:                                                        CASE NO.: 2:20-bk-05838-FMD
                                                               CHAPTER 7
 Anderson Sotomayor,
 And Carmen M Sotomayor
    Debtor.
 ________________________________________/


        LIMITED RESPONSE TO TRUSTEE’S MOTION TO SELL PROPERTY
                 OF THE ESTATE FREE AND CLEAR OF LIENS

       COMES NOW, NewRez LLC d/b/a Shellpoint Mortgage Servicing ("Secured

Creditor”), by and through undersigned counsel, hereby files its Limited Response to Trustee’s

Motion to Sell Property of the Estate Free and Clear of Liens (“Motion”) (DE# 28) and, in

support thereof, states as follows:

   1. Secured Creditor holds a first lien on the subject property located at 205 Hudson St,

       Phillipsburg, New Jersey 08865 (the “Property”).

   2. On May 17, 2021, Robert E Tardif, Jr. (“Trustee”) filed a Trustee’s Motion to Sell

       Property of the Estate Free and Clear of Liens for $71,000.00.

   3. Secured Creditor has not yet consented to the short sale and preserves the right to object

       to anything less than a full payoff amount without consent.

   4. Secured Creditor is filing its Response in an abundance of caution, as Secured Creditor

       wants it to be clear that it should not be compelled to participate in a sale of the property

       absent payment in full of Secured Creditor’s mortgage lien on the real property without

       being given the right to credit bid pursuant to 11 U.S.C. § 363(k).

   5. Furthermore, Secured Creditor requests that failure to complete any sale within 90-days

       of entry of this Order will result in any Order authorizing the sale to be deemed moot.

                                                                                             Page 1
              Case 2:20-bk-05838-FMD      Doc 32     Filed 06/21/21    Page 2 of 3




   6. Secured Creditor reserves the right to supplement this response at or prior to any hearing

          on this matter.

          WHEREFORE, Secured Creditor respectfully requests entry of an order in compliance

with the above conditions and for such other and further relief as the Court deems just and

proper.

                                                Robertson, Anschutz, Schneid, Crane &
                                                Partners, PLLC
                                                Authorized Agent for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909

                                                By: /s/Keith Labell
                                                Keith Labell, Esq.
                                                Email: klabell@raslg.com
                                                FBN: 0109158




                                                                                          Page 2
           Case 2:20-bk-05838-FMD         Doc 32     Filed 06/21/21    Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21, 2021, I caused to be electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and caused to be served a true

and correct copy via CM/ECF or United States Mail to the following parties:

Anderson Sotomayor
Carmen M Sotomayor
aka Carmen Milagros Sotomayor
aka Carmen Torres
4056 Winkler Avenue, #206
Fort Myers, FL 33916

Robert S Cohen
Cohen & Kendziorra, P.A.
3049 Cleveland Avenue
Suite 272
Fort Myers, FL 33901

Robert E Tardif, Jr.
Post Office Box 2140
Fort Myers, FL 33902

U.S. Trustee
United States Trustee - FTM7/13
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602


                                                Robertson, Anschutz, Schneid, Crane &
                                                Partners, PLLC
                                                Authorized Agent for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-997-6909

                                                By: /s/Keith Labell
                                                Keith Labell, Esq.
                                                Email: klabell@raslg.com
                                                FBN: 0109158




                                                                                        Page 3
